    Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 1 of 6. PageID #: 492284


                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION
                                                         MDL 2804
    OPIATE LITIGATION                                    Case No. 17-md-2804
    This document relates to:                            Hon. Dan Aaron Polster
    Track One-B


    PLAINTIFFS’ RESPONSE TO PHARMACY DEFENDANTS’ MOTION TO EXTEND
    ALL TRACK 1B DEADLINES BY 60 DAYS IN LIGHT OF THE COVID-19 PUBLIC
                           HEALTH EMERGENCY

            There is no denying the public health emergency that is COVID-19, but the ultimate impact

of the virus and the extent and duration of the emergency are unknown. As the Pharmacy

Defendants acknowledge in their motion for a 60-day extension of all Track 1B deadlines,

“[s]ignificant uncertainty remains about the trajectory of the COVID-19 pandemic in the United

States over the next weeks and months.” Doc. # 3236, PageID 492269, n. 2.1 What is understood is

the catastrophe that has been, and continues to be, wrought by the opioid epidemic—which the

President declared to be a public health emergency as of 2017 and which has already killed

hundreds of thousands of Americans.2 Under the circumstances, therefore, Plaintiffs oppose the

Pharmacy Defendants’ motion and respectfully submit that the appropriate course of action is to

hold the current litigation deadlines and reassess the situation in mid-April.

            The Pharmacy Defendants’ motion, other than invoking general feelings of panic and

anxiety, fails to explain in any meaningful way why every single deadline in this case of great

national importance should be extended 60 days. To be sure, many businesses, including law firms,


1
   South Korea has shown it is possible to flatten the curve swiftly.
https://www.nytimes.com/2020/03/23/world/asia/coronavirus-south-korea-flatten-curve.html (last visited March 24,
2020).
2
  https://www.cms.gov/About-CMS/Agency-Information/Emergency/EPRO/Current-Emergencies/Ongoing-
emergencies (last visited March 24, 2020).


1955898.1
  Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 2 of 6. PageID #: 492285


are forced to work remotely and individuals are urged (if not ordered) to practice social distancing.

This challenge affects all parties and all lawyers in this case equally; it does not disproportionately

affect Defendants. Plaintiffs recognize, moreover, the important role of the Pharmacy Defendants

in responding to COVID-19. But nothing in Defendants’ motion explains why the restrictions or

their response impair their ability to meet the current litigation deadlines or, conversely, why

meeting those deadlines would impair their business obligations. There are ways of handling the

logistical challenges presented by the current crisis that do not compromise the goal of moving this

MDL forward.

            Rather than change all the deadlines now, Plaintiffs urge the Court to hold the current

deadlines, including the trial date, and reassess the situation on April 20 or before to determine

whether any specific deadlines need to be adjusted. In the meantime, the parties should be able to

begin scheduling depositions between April 24, the date by which the parties are to substantially

complete full document production, and May 25, the deadline to totally complete full document

production.

            While our changed circumstances no doubt present challenges, current technology is more

than adequate to allow the parties to proceed with discovery, including depositions. Consistent with

determinations and directives from other courts and the Federal Rules, Plaintiffs’ counsel have

developed a comprehensive deposition protocol to enable the parties to take depositions remotely.

The protocol includes the use of widely available videoconferencing technology that allows

multiple individuals to participate in a deposition without requiring them to be physically present

or proximate. The protocol will solve the logistical problems posed by COVID-19 in a workable

fashion, and in a way that does not needlessly slow this important case down.

            As the Court noted as early as January 2018, this MDL plays a central role in addressing

the opioid epidemic and reducing the number of unnecessary opioid deaths. While the Pharmacy



1955898.1                                          2
    Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 3 of 6. PageID #: 492286


Defendants tout their role in responding to COVID-19, they overlook the role they played

in creating the opioid crisis. As owners and operators of chain pharmacies that dispensed opioids

throughout the relevant time period, these Defendants were the last line of defense in preventing

diversion of these dangerous drugs. They were also in possession of vast amounts of data that could

have helped them meet their obligations to do that. Yet, as Plaintiffs recently disclosed, analysis

of the Pharmacy Defendants’ dispensing data shows that the Pharmacy Defendants dispensed

literally millions of “red flag” prescriptions in Summit and Cuyahoga County that would have been

flagged with one or more indicia of diversion.3 The Pharmacy Defendants should not be permitted

to use their role in responding to the COVID-19 health crisis as an excuse to further delay discovery

and trial of the opioid health crisis. Any additional delay in this litigation will only serve to

undermine the essential efforts to develop a nationwide solution to abate this man-made epidemic.

            Indeed, a ProPublica article released early this morning provides a sober reminder of the

danger of delaying this case.4 The article reveals for the first time publicly that, in 2018, top political

appointees at the DOJ scrapped a criminal investigation into Walmart’s opioid dispensing practices

after significant pressure was brought to bear on the DOJ. The criminal investigation, which had

not been previously reported or disclosed, uncovered the fact that Walmart repeatedly filled

prescriptions that had no legitimate medical purpose, “including large doses of opioids and mixtures

of drugs the DEA considered red flags for abuse.”5 This was in apparent violation of the agreement

Walmart reached with the DEA in 2011 "to install national procedures to identify bad prescribers

and prescriptions not written for legitimate medical purposes and report them quickly to the DEA."6



3
  These “red flag” prescriptions represent anywhere from 20% to 96% of the opioid prescriptions they dispensed. See
Plaintiffs’ Supplemental Responses to Pharmacy Defendants’ First Set of Discovery Requests Regarding Dispensing
Issued to Plaintiffs, dated March 20, 2020., attached hereto as Exhibit 1 (filed under seal).
4
  https://www.propublica.org/article/walmart-was-almost-charged-criminally-over-opioids-trump-appointees-killed-
the-indictment (last visited March 25, 2020).
5
  Id.
6
  Id.


1955898.1                                               3
     Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 4 of 6. PageID #: 492287


A lead prosecutor on the case resigned in protest over the DOJ’s decision to terminate the

investigation, writing in his resignation letter: “Corporations cannot poison Americans with

impunity. Good sense dictates stern and swift action when Americans die.”7 The article confirms

what this Court said at the outset of the MDL: Solving the opioid crisis has been left to the judiciary.

This MDL appears to be the only way to hold the Pharmacy Defendants accountable and to abate

the crisis.

            WHEREFORE, Plaintiffs’ respectfully request the Honorable Court deny the Pharmacy

Defendants’ Motion to Extend All Track 1B Deadlines By 60 Days.

Dated: March 25, 2020                                  Respectfully submitted,

                                                       /s/Paul J. Hanly, Jr.
                                                       Paul J. Hanly, Jr.
                                                       SIMMONS HANLY CONROY
                                                       112 Madison Avenue, 7th Floor
                                                       New York, NY 10016
                                                       (212) 784-6400
                                                       (212) 213-5949 (fax)
                                                       phanly@simmonsfirm.com

                                                       Joseph F. Rice
                                                       MOTLEY RICE
                                                       28 Bridgeside Blvd.
                                                       Mt. Pleasant, SC 29464
                                                       (843) 216-9000
                                                       (843) 216-9290 (Fax)
                                                       jrice@motleyrice.com

                                                       Paul T. Farrell, Jr., Esq.
                                                       FARRELL LAW
                                                       422 Ninth Street
                                                       Huntington, WV 25701
                                                       (304) 654-8281
                                                       paul@farrell.law

                                                       Plaintiffs’ Co-Lead Counsel




7
    Id.


1955898.1                                          4
  Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 5 of 6. PageID #: 492288



                                           W. Mark Lanier
                                           LANIER LAW FIRM
                                           10940 W. Sam Houston Pkwy N., Ste 100
                                           Houston, TX 77064
                                           (713) 659-5200
                                           (713) 659-2204 (Fax)
                                           wml@lanierlawfirm.com

                                           Trial Counsel

                                           /s/Peter H. Weinberger
                                           Peter H. Weinberger (0022076)
                                           SPANGENBERG SHIBLEY & LIBER
                                           1001 Lakeside Avenue East, Suite 1700
                                           Cleveland, OH 44114
                                           (216) 696-3232
                                           (216) 696-3924 (Fax)
                                           pweinberger@spanglaw.com

                                           Plaintiffs’ Liaison Counsel

                                           Hunter J. Shkolnik
                                           NAPOLI SHKOLNIK
                                           360 Lexington Ave., 11th Floor
                                           New York, NY 10017
                                           (212) 397-1000
                                           (646) 843-7603 (Fax)
                                           hunter@napolilaw.com

                                           Counsel for Plaintiff Cuyahoga County, Ohio

                                           Linda Singer
                                           MOTLEY RICE LLC
                                           401 9th St. NW, Suite 1001
                                           Washington, DC 20004
                                           (202) 386-9626 x5626
                                           (202) 386-9622 (Fax)
                                           lsinger@motleyrice.com

                                           Counsel for Plaintiff Summit County, Ohio




1955898.1                              5
  Case: 1:17-md-02804-DAP Doc #: 3240 Filed: 03/25/20 6 of 6. PageID #: 492289


                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may
be obtained through, the Court CM/ECF system.


                                                      /s/Peter H. Weinberger
                                                      Peter H. Weinberger




1955898.1                                       6
